Exhibit 10.1

 

FIRST AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE – GROSS

 

 

 

 

This FIRST AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE – GROSS (“First
Amendment”) dated as of AUGUST 25, 2017, is entered into by and between FERRADO
BAYVIEW, LLC, a Delaware limited liability company (“Lessor”), and ACCELERIZE
INC. (formerly known as Accelerize New Media, Inc., a Delaware corporation)
(“Lessee”).

 

R E C I T A L S:

 

A.     Lessor and Lessee are parties to a certain STANDARD MULTI-TENANT OFFICE
LEASE – GROSS dated January 8, 2014 (the “Original Lease”) which was amended by
that certain Commencement Date Memorandum dated as March 21, 2014 (collectively
the “Lease”) pursuant to which Lessee currently leases from Lessor those certain
Premises consisting of approximately 10,396 Rentable Square Feet (“RSF”)
commonly known as 20411 SW Birch, Suite #250, Newport Beach, California
(collectively the “Original Premises”), and more particularly described in the
original Office Lease as amended.

 

B.     Defined terms which are used in this First Amendment without definition
have the meanings given to them in the Lease.

 

C.     The Lease is scheduled to expire on February 28, 2018.

 

D.     Lessor and Lessee desire to extend the Lease Term (“Extended Lease Term”)
and expand the Premises (“Expansion Premises”) upon the terms and conditions
hereinafter set forth and to amend the Lease accordingly.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this First Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee hereby agree as follows:

 

1.     Size of Premises and Lease Term. Prior to the Extended Lease Term
Commencement Date (March 1, 2018), Lessor and Lessee agree that the Original
Premises (“Original Premises”) consist of approximately 10,396 Rentable Square
Feet (RSF).

 

Effective March 1, 2018, the Original Premises (approximately 10,396 RSF) and
the Expansion Premises (approximately 1,332 RSF) shall consist of approximately
11,728 Rentable Square Feet (RSF). However, if in the event Lessee and Lessor
mutually agree to the delivery of the Expansion Premises prior to March 1, 2018
then the Lease Commencement Date and Rent for the Expansion Premises only shall
be accelerated and adjusted accordingly. Within ten (10) business days following
delivery of the Expansion Space to Lessee, Lessor and Lessee shall execute a
Commencement Date Memorandum for the Expansion Premises.

 

Effective March 1, 2018, the Lease Term for the Original Premises and the
Expansion Premises shall be sixty-four (64) months, except in the event the
Expansion Premises are delivered to Lessee earlier (see above). The Lease Term
for the Original Premises and Expansion Premises shall terminate June 30, 2023
(unless terminated earlier per the Lease as amended).

 

This First Amendment shall not release Lessee from liability for any amounts
owed or defaults which exist under the Lease as amended which occur prior to the
Extended Lease Term Commencement Date(s) herein.

 

2.     Base Rent. Prior to the Extended Lease Term Commencement Date(s), Lessee
shall continue to pay the Base Rent for the Original Premises in accordance with
the terms of the Lease as amended. Commencing March 1, 2018 (or earlier in
accordance with Paragraph 1 above regarding the Expansion Premises), the Base
Rent payable by Lessee to Lessor under the terms of the Lease shall be increased
by the amounts set forth in the following schedule based on 11,728 RSF:

 

Months of Term or Period

Rate per Rentable

Square Foot per Month

Monthly Base Rent

03/01/2018 – 02/28/2019

$3.30

$38,702.40

03/01/2019 – 02/29/2020

$3.40

$39,875.20

03/01/2020 – 02/28/2021

$3.50

$41,048.00

03/01/2021 – 02/28/2022

$3.60

$42,220.80

03/01/2022 – 02/28/2023

$3.70

$43,393.60

03/01/2023 – 06/30/2023

$3.80

$44,566.40

 

 
 

--------------------------------------------------------------------------------

 

 

As long as Lessee is not in default under the Lease as amended beyond any notice
and applicable cure period, Lessee shall be entitled to an abatement of Base
Rent for the first four (4) months of the Extended Lease Term for the Original
Premises (March, April, May and June 2018) and the first four (4) months for the
Expansion Premises Lease Term (March, April, May and June 2018 subject to
Paragraph 1 above regarding the Lease Commencement Date for the Expansion
Premises only) (the “Abated Base Rent”). Only Base Rent shall be abated and all
other additional rent and other costs and charges specified in the Lease and
this First Amendment shall remain as due and payable pursuant to the provisions
of the Lease as amended. In the event Lessee defaults on any provision under the
Lease beyond any notice and applicable cure period, the Abated Base Rent herein
shall immediately become due and payable by Lessee to Lessor without further
notice from Lessor.

 

3.     Lessee’s Share of Operating Expense Increase and Base Year. The Lease
shall be and hereby is amended as follows:

 

a.     Prior to the Extended Lease Term Commencement Date for the Original
Premises, Lessee shall continue to pay Lessee’s Proportionate Share for the
Project Costs, currently estimated to be 10.23% and 19.77% of the Building
Costs, in accordance with the terms of the Lease as amended. Upon the Lease
Commencement Date for the Original Premises and the Lease Commencement Date for
Expansion Premises, Lessee’s Proportionate Share for the Project Costs shall be
11.55% and 21.52% for the Building Costs.

 

b.     Effective upon the Lease Commencement Date for the Original Premises and
the Lease Commencement Date for Expansion Premises, the Base Year for the
Extended Lease Term shall be adjusted to the Calendar Year 2018. Lessee shall
have no obligation to pay their share of the Operating Expense or Property Tax
increases applicable to the first twelve (12) months of the Extended Lease Term
for the Original Premises and Expansion Premises.

 

c.     Effective twelve (12) months following the Lease Commencement Date for
the Original Premises and the Lease Commencement Date for Expansion Premises and
notwithstanding anything to the contrary set forth in the Lease, Lessee shall
pay Lessee’s Proportionate Share of the actual increases in the cost of
Utilities, Insurance, and Property Taxes (collectively, the “Uncontrollable
Costs of Operating Expense above Lessor’s Base Costs”). All other Operating
Expenses (collectively the “Controllable Costs of Operating Expenses above
Lessor’s Base Costs”) shall be non-cumulative and shall not exceed five-percent
(5%) maximum increase per year of the Lease.

 

4.     Condition of the Premises. Lessee shall and hereby does accept the
Premises in its current “AS-IS” condition, subject to completion of Lessor’s
Work described and specified in Paragraph 8 below and Exhibit A – Landlord’s
Work (“Landlord’s Work”). Tenant acknowledges and agrees that Landlord is not
required to provide or perform any other improvement work in or to the Premises
other than Landlord’s Work and any/all code compliance upgrades required as a
result of the cost and/or completion of Landlord’s Work.

 

5.     Lessee Tenant Improvements. Except for Lessor’s Work below, Lessee shall
have the right to improve the Original Premises and the Expansion Premises,
subject to a mutually acceptable Construction Plan provided by Lessee’s space
planner and the other requirements of the Lease, all at Lessee’s sole cost and
expense. Lessee’s cost and expense shall include, but are not limited to, monies
allocated for preliminary space plans, architectural, electrical and mechanical
working drawings including engineering, permits and fees for Lessor’s
project/construction management. Lessee shall have the right to self-perform the
Tenant Improvements for the Premises in accordance with the terms and conditions
of the Lease as amended. Lessee shall have the right to select high quality
materials that are not building standard materials if the design selection so
dictates, with Lessor’s reasonable consent.

 

Prior to the start of any Tenant Improvements by Lessee, including but not
limited to, Lessee’s Licensed Contractor(s), Agent(s), Vendor(s), etc., Lessee
shall provide Lessor, at Lessee’s sole cost and expense, Notice(s) of
Non-Responsibility and evidence of Insurance with Lessor shown as an additional
insured party. All of Lessee’s plans, specifications and work shall comply with
building codes for the County of Orange and City of Newport Beach, California,
and shall be in a form satisfactory to appropriate governmental authorities
responsible for issuing permits and licenses required for construction. To the
best of Lessee’s ability, Lessee shall cooperate and coordinate the work
schedule regarding the Tenant Improvements with Lessor. Lessee shall make
reasonable efforts during the Tenant Improvement process to not interfere with
the operation of the Building and/or disrupt business of any existing Tenants of
the Property during normal business hours.

 

Lessee shall, within ninety (90) days following the completion of the Lessee
Tenant Improvements, provide Lessor with a copy of all supporting invoices,
proof of payment, lien releases, certificate of occupancy, new as-built CAD
construction drawings, permits, and other documents as may be reasonably
requested by Lessor.

 

 
2

--------------------------------------------------------------------------------

 

  

6.     Parking. Prior to the Lease Commencement Date for the Original Premises
and the Lease Commencement Date for Expansion Premises for the Extended Lease
Term, Lessee Vehicle Parking shall remain the same per the Lease. Effective upon
Lease Commencement Date for the Original Premises or the Lease Commencement Date
for Expansion Premises (if applicable) for the Extended Lease Term, Paragraph 59
shall be deleted entirely and replaced as follows:

 

Providing Lessee is not in breach of the Lease beyond any applicable cure
period(s), effective upon the Lease Commencement Date for the Original Premises
or the Lease Commencement Date for Expansion Premises continuing for the
duration of this Extended Lease Term (June 30, 2023), Lessee shall be entitled
to use and lease up to forty-four (44) unreserved vehicle surface parking spaces
and six (6) reserved vehicle parking spaces in the parking area below the
Building for Lessee’s employees and visitors at no charge. Lessee shall have
access to the common area parking areas within the Project on a first-come,
first-serve basis twenty-four (24) hours per day, seven (7) days per week for
their employees only. If available, Lessee may purchase from Lessor on a
month-to-month basis additional Reserved Parking Spaces at a rate of $50.00 per
space per month for months 1 – 24 and $60.00 per space per month for months 25 –
64 of this Extended Lease Term only.

 

7.     Option to Extend. Effective March 1, 2018, Paragraph 50 of the Original
Lease, is hereby deleted entirely and replaced with Paragraph 50-A (Option to
Extend) attached hereto.

 

8.     Lessor’s Work. Lessor shall, at Lessor’s sole cost without pass through
to Lessee either directly or through increases in Operating Expenses, make their
best effort to complete all items, and each individual item, of the work in
Exhibit A – Lessor’s Work (“Lessor’s Work”) attached hereto prior to March 1,
2018, subject to force majeure and circumstances beyond Lessor’s reasonable
control.

 

Lessor’s Work shall be conducted in the Premises while Lessee is in occupancy
thereof and paying rent under the Lease as amended. Lessee shall, at Lessee’s
sole cost and expense, prepare the Premises for Lessor’s Work, including, but
not limited to, any and all code compliance upgrades (to include but not be
limited to ADA and Title 24) that are required as a result of Lessor’s Work,
packing of all of Lessee’s personal property and disconnect/re-connect of
telephone and data cabling/wiring, computers, etc. Lessor shall not be
responsible for the movement/relocation of Lessee’s furniture, fixtures,
equipment, etc. during the construction process of Lessor’s Work. Lessee agrees
to cooperate with Lessor and to make the Premises reasonably available to Lessor
and its contractors/vendors for the performance of Lessor’s Work. Lessee
acknowledges that some interruptions and/or interference with Lessee’s business
may occur during the course of Lessor’s Work, but agrees that no interruptions
or inconveniences to Lessee or its business suffered as a result of Lessor’s
Work shall constitute an eviction of Lessee from the Premises, whether
constructive or otherwise, and Lessee shall in no event be excused from paying
the Monthly Base Rent and/or additional rent that it is scheduled to pay
pursuant to the terms of the Lease as amended. Lessor and Lessee shall cooperate
and cause their respective employees, agents and contractors to cooperate with
the other to expedite completion of the Lessor’s Work after normal business
hours or on weekends so that there is not an interference with Lessee’s business
operations in the Premises.

 

"Substantial completion" shall mean that all of Lessor's Work is completed,
except for minor punch list items which do not materially affect the use or
occupancy of the Premises. Lessor shall use its commercially reasonable best
efforts to cause the completion of all punch list work within thirty (30) days
of Lessee’s occupancy of the Expansion Premises. So long as Lessee does not
interfere with Lessor’s Work, Lessee shall have access to the Expansion Premises
for the purpose of installation of Lessee’s furniture, fixtures and equipment,
and upon Lessor’s receipt of Lessee’s evidence of Insurance for the entire
Premises (approximately 11,728 RSF). Within twenty (20) days following
substantial completion of Lessor’s Work, Lessor and Lessee shall execute a Lease
Commencement Memorandum stating the actual Lease and Rent Commencement Date(s),
Expiration Date, Rent Increase Dates, etc. for the Original Premises and the
Expansion Premises for this Extended Lease Term.

 

In the event Lessee makes any request(s) and/or modification(s) and/or causes
any delay(s) regarding Lessor’s Work and beyond the scope of the Landlord’s Work
herein, Lessee shall be responsible for all cost(s) associated with said
request(s) and/or modification(s) and/or delay(s) which may result in net cost
increases in Lessor's work including but not limited to Lessor’s
project/construction management fees. Lessee shall pay such costs to Lessor
within ten (10) business days of Lessor’s written request.

 

9.     Brokers and Leasing Commission. Except for the Brokers identified below,
Lessee and Lessor each represent and warrant to the other that neither has had
any dealings or entered into any agreements with any other person, entity,
broker or finder in connection with the negotiation of this First Amendment, and
no other broker, person, or entity is entitled to any commission or finder's fee
in connection with the negotiation of this First Amendment. Lessee and Lessor
each agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys' fees or liability for compensation
or charges which may be claimed by any such other broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party.

 

Newmark Grubb Knight Frank (Stacy Garcia and Greg Tippin) are the Procuring
Broker/Agent and represent the Lessee, and Lee & Associates – Newport Beach
(Kimberly Ahlberg & Jim Snyder) are the Listing Broker/Agent(s) and represent
the Lessor for this Lease transaction. The Leasing Commission shall be
calculated based on six percent (6%) of the gross Base Rent paid by Lessee
during the first sixty (60) months of this Extended Lease Term. Said Leasing
Commission shall be split four percent (4%) to the Procuring Broker/Agent and
two percent (2%) to the Listing Broker/Agent; and three percent (3%) of the
gross Base Rent paid by Lessee during months sixty-one (61) through sixty-four
(64) split two percent (2%) to the Procuring Broker/Agent and one percent (1%)
to the Listing Broker/Agent. Lessor shall pay 100% of the Leasing Commission
upon full execution of this First Amendment.

 

 
3

--------------------------------------------------------------------------------

 

 

10.     Lessee Notices. Effective upon execution of this First Amendment, all
notices to the Lessee regarding the Premises as per the Lease shall be in
writing and delivered as per the Lease to Lessee at 20411 SW Birch, #250,
Newport Beach, CA 92660

 

Attention: Andy Mazzarella

Telephone (949) 548-2253 ext. 409

Facsimile ______________

E-Mail: andym@getCAKE.com

 

 

11.     Lessor Notices. Effective upon execution of this First Amendment, all
notices to the Lessor regarding the Premises as per the Lease shall be in
writing and delivered as per the Lease to Lessor: Ferrado Bayview, LLC, 20411 SW
Birch, Suite #360, Newport Beach, CA 92660.

 

Attention: Mr. Pepe Tena

Telephone (949) 474-9884

Facsimile (949) 474-9892

 

 

12.     Attachments. The following are attached hereto and made a part of this
First Amendment:

 

 

●

Exhibit A - Landlord’s Work

 

●

Paragraph 50-A (Option to Extend)

 

●

Floor Plan

 

13.     Security Deposit. – Currently, Lessees’ Security Deposit on file with
Lessor is $25,366.24. Upon Lessee’s signature execution of this First Amendment,
Lessee shall pay Lessor $13,336.16 as additional Security Deposit for a total
Security Deposit of $38,702.40.

 

14.     Signs. Currently, Lessee’s name (known as “CAKE”) is on a single
panel/strip on the existing Multi-Tenant Exterior Monument Sign with other
Tenant names. In addition to CAKE’S name, the existing single panel/strip also
contains Kovach Marketing. Kovach Marketing is no longer a Tenant in the
building. Paragraph 63 of the Original Lease shall be modified to include the
following: “Lessor shall provide, at Lessor’s sole cost and expense, a single
panel/strip on the existing Multi-Tenant Exterior Monument Sign at the front
entry to the building with Lessee’s name. Said single panel/strip shall be
exclusive to Lessee and shall not be shared with any other Tenant name.”

 

15.     No Other Modification. Lessor and Lessee agree that except as otherwise
specifically modified in this First Amendment, the Lease has not been modified,
supplemented, amended, or otherwise changed in any way and the Lease remains in
full force and effect between the parties hereto as modified by this First
Amendment. To the extent of any inconsistency between the terms and conditions
of the Lease and the terms and conditions of this First Amendment, the terms and
conditions of this First Amendment shall apply and govern the parties.

 

16.     Entire Agreement. This First Amendment embodies the entire understanding
between Lessor and Lessee with respect to its subject matter and can be changed
only by an instrument in writing signed by Lessor and Lessee.

 

17.     Attorney’s Fees. The provisions of the Original Lease as amended
respecting payment of Attorney’s Fees shall also apply to this First Amendment.

 

18.     Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which, together, shall
constitute one in the same First Amendment.

 

IN WITNESS WHEREOF, Lessor and Lessee have each executed this First Amendment as
of the date set forth below their respective signatures.

 

LESSEE:

 

LESSOR:

 

ACCELERIZE INC. (formerly known as Accelerize

New Media, Inc., a Delaware corporation)

 

FERRADO BAYVIEW, LLC, a Delaware limited liability company

             

By:

/s/ Anthony Mazzarella  

By:

/s/ Joseph Pepe Tena   Name: Anthony Mazzarella, CFO   Name: Joseph Pepe Tena  
Date: August 25, 2017   Date: August 26, 2017              

By:

   

By:

      Title     Title  

Date:

                                       2017  

Date:

                                             2017  

 

 
4

--------------------------------------------------------------------------------

 

 

FIRST AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE – GROSS

 

EXHIBIT A – LESSOR’S WORK

 

 

Lessor, at Lessor’s sole cost and expense, shall provide Lessee with a
“turn-key” build-out of the Premises, pursuant to the attached space plan
prepared by CDL Associates dated August 9, 2017, which shall also include, but
not be limited to, the following:

 

 

1)

Combine the Expansion Premises and the Original Premises, including consistent
ceiling tiles and other finishes

 

2)

Replace all light fixtures with new, current fixtures

 

3)

Paint the Premises

 

4)

Redistribute electrical, plumbing, HVAC, sprinklers, etc. as needed

 

5)

Reconfigure certain offices and exiting per the space plan

 

6)

Add electrical outlets in to be determined locations as directed by Tenant

 

Additionally, all Lessor’s Work shall be code compliant including, but not
limited to, Title 24 and ADA. Further, if the cost and/or completion of Lessor’s
Work causes code compliance upgrades to be required outside Lessee’s Original
and/or Expansion Premises in any area of the Building or Project, Landlord shall
absorb said costs at Landlord’s sole cost and expense.

 

 

 

 

 

 

Intentionally Blank

 

 
5

--------------------------------------------------------------------------------

 

 

EXHIBIT A – LESSOR’S WORK

 

 

 

[aclz.jpg]

 

 
6

--------------------------------------------------------------------------------

 

 

EXHIBIT A – LESSOR’S WORK

 

[aclz1.jpg]

 

 

7